Citation Nr: 0810159	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active duty for training from March 1964 to 
August 1964, and active duty from May 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

As the appeal of the veteran's claim for an initial rating in 
excess of 30 percent for post-traumatic stress disorder 
emanates from the veteran's disagreement with the initial 30 
percent rating assigned following the grant of service 
connection, the Board has characterized the claim as for a 
higher initial rating, in accordance with Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

The Board notes that the RO sent the veteran and his 
representative a letter in February 2007 notifying them that 
the case had been certified and transferred to the Board.  
This letter included written notice that the veteran had a 
90-day period to submit new evidence to the Board without 
showing good cause for the delay in submission.  The letter 
also informed the veteran that, for the Board to consider any 
evidence in the first instance, it must be accompanied by a 
written waiver of the veteran's right to have the RO consider 
the evidence initially.  The veteran subsequently submitted 
additional evidence to the Board in June 2006, after 
expiration of the 90-day grace period.  This submission was 
accompanied by neither a waiver of his right to have it 
initially considered by the RO nor a motion showing good 
cause for the delay in submitting the evidence.  38 C.F.R. 
§§ 20.800, 20.1304(c)(4) (2007); see also Disabled American 
Veterans et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Board cannot accept additional 
evidence after this 90-day period unless good cause is shown 
in a written motion to account for the delay in the 
submission of this evidence.  38 C.F.R. § 20.1304(b).  The 
Board thus refers the newly submitted evidence to the RO for 
consideration upon completion of the Board's appellate 
review.


FINDINGS OF FACT

1.  Prior to November 19, 2004, the veteran's post-traumatic 
stress disorder was manifested by flattened affect, 
disturbances of motivation and mood, anxiety, difficulty 
concentrating, and chronic sleep impairment that approximate 
occupational and social impairment with reduced reliability 
and productivity.  

2.  From November 19, 2004, the veteran's post-traumatic 
stress disorder has been manifested by intermittent depressed 
mood, anxiety, and chronic sleep impairment that approximates 
occupational and social impairment with occasional decrease 
in work efficiency.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for 
post-traumatic stress disorder for the period prior to 
November 19, 2004, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).  

3.  The criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder from November 19, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

With regard to VA's notice requirements, in the decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim; (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant; and (4) VA must make 
a request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  However, 
VCAA notice is not required with respect to every issue 
raised by a claimant.

If, for example, a veteran files a claim for service 
connection for a disability, he is provided with VCAA notice 
as to that claim, the claim is granted, and he files an 
appeal with respect to the rating assigned and/or effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to a 
higher rating and/or an earlier effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (when a 
claim for service connection has been proven, the purpose of 
Section 5103(a) has been satisfied and notice under its 
provisions has been satisfied).  The Board notes that after 
an appellant has filed a notice of disagreement as to the 
initial effective date or disability rating assigned-thereby 
initiating the appellate process-different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 38 U.S.C.A. 
§§ 7105(d) and 5103A.  Id.

Here, the veteran's claim for a higher initial rating for 
service-connected compensation benefits falls squarely within 
the fact pattern above.  Thus, no additional VCAA notice was 
required with respect to the issue on appeal.  Furthermore, 
the Board finds the more detailed notice requirements set 
forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
Dingess/Hartman v. Nicholson, supra.

The veteran was notified in August 2005 that his claim for 
service connection for post-traumatic stress disorder (PTSD) 
had been granted.  The notice included a copy of the RO's 
August 2005 rating decision, in which the veteran was 
provided notice of the effective date for his award, April 
29, 2002, as well as the criteria for mental disorder ratings 
of 30 and 50 percent.  The rating decision also informed the 
veteran of the evidence the RO considered and its reasons for 
assigning a 30 percent rating.  The veteran was given 
opportunity to respond and submitted a notice of disagreement 
(NOD) with the rating decision in October 2005.  Following 
the veteran's NOD, the RO issued a statement of the case 
(SOC) in November 2005, after which the veteran was again 
given opportunity to respond.  The veteran was scheduled for 
a second VA examination in December 2005, to which he did not 
report.  Thereafter, in December 2005, the RO re-adjudicated 
the claim and issued the veteran a supplemental statement of 
the case (SSOC).  The veteran was provided the reasoning 
behind the RO's decision and was again given opportunity to 
respond.  Consequently, the Board finds that the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  Otherwise, nothing about 
the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim.  The 
veteran was given a VA examination in November 2004 and was 
scheduled for a second VA examination in December 2005, to 
which he did not report.  He has submitted an April 2002 
report of private medical examination.  Records of the 
veteran's post-service treatment at the Grand Island Division 
VA Nebraska Western Iowa Health Care System (VAMC) have been 
associated with the claims file.  The veteran has further 
been given the opportunity to submit evidence, and he and his 
representative have provided written argument in support of 
his claim.  Otherwise, neither the veteran nor his 
representative has identified, and the record does not 
indicate, existing records pertinent to the claim on appeal 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

In an August 2005 rating decision, the RO granted the veteran 
service connection and assigned a 30 percent rating for PTSD, 
effective April 29, 2002, under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Under the General Rating Formula For 
Mental Disorders, to include PTSD, a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with normal routine 
behavior, self-care, and conversation), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); and 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a).  
Furthermore, when evaluating the level of disability arising 
from a mental disorder, the rating agency will consider the 
extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126(b).  It is necessary to evaluate a 
disability from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2007).

Relevant medical evidence of record prior to November 19, 
2004, consists of a private psychological evaluation 
conducted in April 2002, PTSD testing conducted by his VA 
therapist in April 2003, and VA treatment records from April 
2002 to April 2004, as well as lay statements from the 
veteran, his wife, and fellow soldiers.  Following a review 
of the treatment records, lay statements, and examination 
reports and noted findings, the Board finds that prior to 
November 19, 2004, a rating of 50 percent for the veteran's 
PTSD is warranted.  

In this regard, the April 2002 private psychological 
evaluation report notes that the veteran's affect was flat, 
and he appeared unaware as to why he was being evaluated.  
The veteran, however, was found to be attentive and an 
adequate historian, both to his personal history and his 
experiences in service.  The report reflects the veteran's 
claim that he witnessed air and ground attacks while serving 
in Vietnam, experiences that left him "very afraid."  He 
further recounted that learning about the death of a friend 
caused him to "freak."  The examiner noted that the 
veteran's hands trembled when recounting these events, and he 
began to cry when discussing his friend's death.  The 
examiner further noted that the veteran reported having 
nightmares and flashbacks twice a week, causing insomnia that 
was being treated with medication.  

The examiner further reported that the veteran had a wife and 
three children, two of whom assisted the veteran in the 
family farming business.  The psychologist labeled the 
veteran's social activities as "restrictive," although the 
veteran reported occasionally going to church and visiting 
friends.  He did, however, report avoiding socialization with 
other veterans or veterans' groups and being afraid when in 
crowds.  The examiner further recorded an event in which the 
veteran was arrested and placed on probation for assaulting a 
neighbor, an event which caused the veteran considerable 
embarrassment.  

Mental observation revealed that the veteran's flow of 
conversation and thought demonstrated a flattened speech 
delivery with little modulation.  His associations were 
logical and his stream of mental activity was found likely to 
lie within normal limits, although the examiner did not make 
a final diagnosis.  The veteran appeared well-grounded in 
reality and had normal articulation and phrasing.  He had 
extremely poor eye contact with the examiner and displayed 
lethargic motor movements.  The examiner found that the 
veteran was able to communicate fairly well verbally, but 
opined that his speech was "indicative of some of the 
difficulty that is surrounding his general mental 
condition."  The veteran's affect and mood were found to be 
depressed, and he was found to have no anxiety, although the 
examiner opined that the trembling and crying could be a 
release of inner anxiety.  The veteran's facial features were 
recorded as sad, dysphoric, and "quite possibly in a state 
of grief."  He displayed no compulsivity, delusional 
behavior, paranoia, or psychotic features.  He was found to 
be fairly well oriented, alert, coherent, and completely 
aware of his environment, but was confused about the date 
when asked.  He was further found not to be well aware of the 
empathic response between himself and others, a trait the 
examiner attributed to his PTSD.  

The examiner further noted that the veteran's fund of general 
information was poor, as he was able to name only two of four 
presidents when asked.  He correctly interpreted two of five 
proverbs but performed poorly on social comprehension and 
concentration, performing serial 7s to 65 and serial 3s to 
16.  The examiner, however, concluded that the veteran had at 
least average intelligence and attributed his poor 
performance in part to his exhaustion with the examination 
process.  The examiner further attributed the veteran's 
cognitive performance to medications and depression as well 
as PTSD.  

In diagnosing the veteran with PTSD and major depression, the 
examiner concluded that the veteran was "severely challenged 
by mental conditions that have unquestionable associations if 
not causations but [sic] his experiences in Vietnam."  The 
examiner also found the veteran to have a severe lack of 
sociability and "severe adjustment to empathic living," as 
well as moderate difficulty in relating to others.  The 
veteran's Global Assessment of Functioning (GAF) score was 
found to be 43.  The examiner concluded that the veteran 
would be unable to function independently without the aid of 
his wife, due to his level of cognitive functioning and 
emotional difficulties.

Notes from PTSD testing conducted by a VA therapist in April 
2003 reflect the veteran's score of 117, ten points above the 
cut-off score of 107 used to diagnose PTSD.  The therapist 
found the veteran's appearance at that visit to be within 
normal limits, but his behavior was noted to be guarded and 
withdrawn, and his affect and mood were flat.  His cognitions 
were further noted to be loose.  His GAF score at the visit 
was 65.

Relevant treatment records from the Grand Island VAMC reflect 
treatment from April 2002 to April 2004.  Records from the 
veteran's April 2002 visit show that the veteran was present 
for a follow-up visit subsequent to his February 2002 
treatment for anxiety and depression.  Treatment notes 
reflect the veteran's report that he had been busy with his 
family farming business.  He denied problems with appetite, 
energy level, or sleep and reported a decrease in worry, 
although he worried about the future of his farm.  He 
reported being on good terms with his wife, with whom he 
reported talking more, and stated that he was satisfied with 
their relationship.  He denied hopelessness or helplessness 
or suicidal and homicidal ideations.  Mental status 
evaluation revealed the veteran to be alert, awake, and 
oriented, with good hygiene and grooming.  He was 
appropriately dressed and had good eye contact.  He was found 
to have no psychomotor abnormalities, tremors, or rigidity, 
and had an appropriate affect of normal range and intensity.  
His mood was found to be euthymic, and his speech was fluent 
and spontaneous and of normal rate. The psychiatrist found no 
formal thought disorder, psychosis, or memory problems and 
found he had good insight and judgment.  The veteran's 
diagnosis was major depressive disorder and generalized 
anxiety disorder, with a rule-out diagnosis of PTSD.  His GAF 
was found to be 65.

Treatment notes from June 2002 show that the veteran had 
several visits in that month for psychiatric evaluation and 
therapy.  Notes from the therapy visit reflect his complaints 
that he was "just not happy" and wished to be happier and 
have more friends.  He also reported having nightmares of his 
time in Vietnam and related suspicions that his wife was 
cheating on him with a co-worker.  The report notes further 
that the veteran and his wife socialized only with her 
friends because his wife did not like the veteran's friends.  
He also reported not having a good relationship with his 
children but having an outlet in his hobby of raising horses.  
The veteran also reported that his father died at the age of 
62, and the therapist noted that the veteran seemed to think 
he would also die at 62 and had an urgent need to settle all 
his financial affairs before that time.  In particular, the 
therapist noted that the veteran worried about "going 
broke" in his farming and cattle-feeding business.  The 
veteran complained of trouble sleeping and repeated, 
disturbing memories of Vietnam, which made him feel cut off 
from others.  Mental examination revealed that the veteran 
was oriented and had normal limits of recent and remote 
memories, general fund of knowledge, and short term 
retention, working memory, and attention.  He was found to 
have trouble calculating serial 7s.  He further denied 
hallucinations and suicidal and homicidal ideations.  His 
behavior was noted to be hyperactive but pleasant, and his 
mood and affect were noted as anxious. 

Therapy notes from the veteran's July through September 2002 
VAMC visits reflect that the veteran was "feeling better" 
and worrying less.  He reported worrying about leaving his 
farming business to travel for a wedding but smiled as he 
discussed being able to visit with family and friends during 
the trip.  He was able to talk about current events without 
becoming anxious or upset.  His appearance was meticulous, 
and his behavior was found to be hyperactive but pleasant.  
His mood and affect were anxious, and his cognition was 
within normal limits.  Similarly, notes from an August 2002 
VAMC visit note that the veteran had a good time with his 
wife at the wedding and was pleased with the manner in which 
his sons handled the farm while he was gone.  His GAF score 
was found to be 55 at that visit.  Records from a September 
2002 therapy visit reflect the veteran's statement that he 
was "feeling pretty good" and worrying less.  The therapist 
found the veteran's behavior, mood, affect, and cognitions 
all within normal limits and assigned a GAF score of 60.  

Treatment notes from the June and August 2002 VAMC 
psychiatrist visits reflect that the veteran reported being 
extremely busy with his farm and cattle, putting in long 
hours with his two sons, who help run the family business.  
The veteran denied problems with mood, appetite, or sleep but 
reported occasionally feeling very tired.  He reported that 
the farm was causing physical and emotional stress but denied 
irritability and suicidal and homicidal ideations.  Mental 
status examination at both visits found the veteran to be 
alert, awake, oriented, and to display good hygiene and 
grooming and appropriate dress.  He was further found to have 
good eye contact and no tremors or rigidity.  His affect was 
found to be of normal range and intensity and to be related 
and appropriate, with euthymic mood and fluent, spontaneous 
speech at a normal rate.  The psychiatrist found no formal 
thought disorder, no psychosis, no memory problems, and good 
insight and judgment.  The veteran's diagnosis was listed as 
major depressive disorder and generalized anxiety disorder 
with a rule-out diagnosis of PTSD.  The veteran's GAF score 
was found to be 65 in June 2002 and 70 in August 2002.

Treatment notes from an October 2002 psychiatric visit 
reflect that the veteran had an episode of crying and feeling 
depressed that lasted about three days but had since returned 
to feeling like himself again.  He reported working hard on 
his farm and having to sell some of his horses because he had 
too many to take care of.  The veteran's statements from a 
February 2003 visit reflect that he had been "doing good" 
since his last visit.  The veteran reported that he and his 
wife had been talking more and were on good terms.  At both 
visits, the veteran was found to be alert, awake, oriented, 
and cooperative with good hygiene, grooming, and eye contact.  
The veteran's affect was found to be of normal range and 
intensity and related and appropriate.  His mood was euthymic 
and he was found to have fluent and spontaneous speech at a 
normal rate.  He had no formal thought disorder, psychosis, 
memory problems, or suicidal or homicidal ideations.  His 
insight and judgment were both found to be good.  The 
psychiatrist assigned a GAF score of 65 in October 2002 and 
of 75 in February 2003.  

Notes from an April 2003 visit to the veteran's VA therapist 
document that the veteran reported doing well.  His behavior, 
however, was noted to be guarded and withdrawn, and his mood 
and affect were found to be flat.  His therapist assigned him 
a GAF score of 59.

Notes from the veteran's treating psychiatrist reflect that 
in May 2003, the veteran reported feeling "tense" and 
having trouble with concentration.  He also reported having 
nightmares related to his experiences in Vietnam that 
frequently woke him up.  He reported being able to return to 
sleep and denied flashbacks during waking hours.  The veteran 
further reported that he was doing well.  The psychiatrist 
found him to be awake, alert, and oriented and to have a 
normal affect and fluent speech without thought disorders or 
psychomotor abnormalities.  The psychiatrist assigned a GAF 
score of 75 and concluded that the veteran's PTSD was "in 
partial remission."

Notes from the veteran's May 2003 therapy visit, however, 
record a GAF score of 59 and note that the veteran continued 
to have trouble with nightmares related to his Vietnam 
service.  His affect and mood were flat, and his behavior was 
guarded and withdrawn.  His treating therapist noted her 
concern with the veteran's ongoing depression, which she had 
discussed with the treating psychiatrist.  The veteran denied 
depression at the visit and reported that he was taking his 
medication regularly.  Notes from the veteran's July 2003 
visit reflect similar concerns; the veteran reported that he 
was doing well but was still experiencing nightmares.  He 
also talked about his grandchildren in the context of his 
regret over not attending his sons' athletic events when they 
were children.  Although the veteran had the opportunity to 
attend his grandchildren's ball games, he was only doing so 
once or twice per year and complained that his wife had a 
much better relationship with the children than he did. The 
therapist noted that the veteran suffered from low self-
esteem and had a "victims theme."  She again found the 
veteran's mood and affect to be flat and his behavior to be 
withdrawn.  His GAF score was noted to be 59.

Notes from an October 2003 psychiatrist visit reflect that 
the veteran reported being on good terms with his wife and 
talking more with her.  He also reported staying busy on the 
family farm, which he stated was financially stable.  He 
reported sleeping well and denied feeling hopeless or 
helpless.  The psychiatrist assigned the veteran a GAF score 
of 75 and found his PTSD to be in partial remission.  The 
veteran's treating VA therapist made similar observations at 
his October 2003 visit, noting also that the veteran planned 
to take his two-year-old grandson trick-or-treating for 
Halloween  The veteran was noted to smile when talking about 
this grandson.  The therapist assigned the veteran a GAF 
score of 70 and found his mood and affect to be within normal 
limits.

Therapy treatment notes from April 2004 reflect the veteran's 
report that he had been doing well and was planning to take a 
cruise with his wife.  He reported that his farming business 
was keeping him busy but that his sons were doing a good job 
helping him with the business.  He also reported that his 
finances were stable.  The veteran did report having trouble 
sleeping and waking up in the night.  He also reported that 
the war news was causing anxiety; the therapist noted that 
the veteran's eyes teared up as he discussed the war.  He 
further reported that his sons were about the age the veteran 
was when he went to Vietnam, which caused him further worry.  
The therapist suggested that he avoid watching the news or 
reading about the war, but the veteran replied that he could 
not stay away from the news.  Other than the flashbacks, the 
veteran was found to be doing well.  His assigned GAF score 
was 70.  The veteran's treating psychiatrist made similar 
findings in April 2004, noting specifically that the veteran 
reported getting along better with his wife, although they 
were still not very sexually active.  At that visit, the 
psychiatrist assigned a GAF score of 75.

Lay statements submitted by the veteran, his wife, and fellow 
service members echo the veteran's complaints of ongoing fear 
and anxiety caused by his Vietnam experiences.  In 
particular, the veteran stated in a March 2002 statement that 
he still dreamed of Vietnam and suffered many sleepless 
nights and much anxiety.  Similarly, his wife reported in n a 
March 2002 statement that since his return from Vietnam, the 
veteran has had trouble sleeping and had missed out on many 
"fun experiences" with his children.

In this case, the Board concludes that the April 2002 private 
psychological evaluation and ongoing VA treatment do reflect 
findings that more nearly approximate a 50 percent rating for 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, disturbances of 
motivation and mood, and difficulty establishing and 
maintaining effective relationships.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (symptoms recited in the 
rating schedule for mental disorders are to serve as examples 
of the type and degree of the symptoms and not an exhaustive 
list.).  The April 2002 examiner found that the veteran was 
suffering from nightmares and flashbacks twice weekly and had 
a severe lack of sociability, taking into account the 
veteran's little social activity outside of occasionally 
attending church or visiting friends.  The examiner further 
found that the veteran had flattened speech with depressed 
affect and mood.  In the examiner's opinion, the veteran 
would be unable to function independently without the aid of 
his wife.  These findings are echoed in the veteran's April 
2003 PTSD testing and ongoing VA treatment, in particular his 
appointments with a VA therapist.  In that connection, the 
Board notes that the therapist noted on multiple occasions, 
in June 2002, July 2002, April 2003, May 2003, and July 2003, 
that the veteran's behavior was guarded and withdrawn, and 
his mood and affect were found to be either flat or anxious.  
The veteran also discussed with the therapist his unhappiness 
with his relationships with his wife, his children, and his 
grandchildren.  In particular, the therapist noted the 
veteran's failure to attend the grandchildren's 
extracurricular events even after discussing his regret over 
not attending similar events when his children were young.  
The veteran also reported in June 2002 that he suspected his 
wife of infidelity and felt as though he had no friends of 
his own.  In addition, the Board notes that the veteran 
reported an episode in October 2002 during which he felt 
depressed and cried for three days.

In reaching its conclusion, the Board finds particularly 
persuasive the veteran's ongoing mood disturbances and 
flattened affect, as recorded on multiple occasions and 
discussed above.  Further, the Board notes that the veteran 
repeatedly complained of flashbacks and nightmares and 
anxiety caused by the war in Iraq, which caused the veteran 
to tear up on several occasions.  The Board also acknowledges 
the psychiatrist's finding that the veteran was "severely 
challenged by mental conditions" related to his Vietnam 
experiences, as well as a severe lack of sociability and 
"severe adjustment to empathic living" and moderate 
difficulty relating to others.  The Board notes, however, 
that words such as "moderate," "marked," "moderately 
severe," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just as contemplated by the 
requirements of the law."  38 C.F.R. § 4.6 (2007).  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).  As such, the Board finds that an 
initial rating of 50 percent for PTSD prior to November 19, 
2004, is warranted.  

With regard to the veteran's disability since November 19, 
2004, the medical evidence during this period includes a 
November 19, 2004, report of VA psychiatric examination and 
psychiatric treatment notes from a November 2004 visit.  
Following a review of the medical evidence and the noted 
findings, the Board finds that a rating in excess of 30 
percent for the veteran's PTSD is not warranted from November 
19, 2004.  

Report from the veteran's November 2004 VA examination 
reflects the evaluating psychiatrist's note that the veteran 
reported his social functioning to be "normal," including 
serving as the vice-president of his local fire board and 
volunteering with the board once a month for the past 10 to 
15 years.  The veteran also reported that he and his wife 
used to go square dancing, but as they have aged they had 
begun instead to go out to eat with friends more.  He also 
reported fishing with his grandson about once yearly and 
playing cards with neighbors once or twice per year.  The 
veteran reported that his children came over every night for 
supper, and he and his wife babysat the grandchildren once or 
twice per week.  He did note that he rarely attended the 
grandchildren's sporting or extracurricular events.

The examiner noted that the veteran reported occasional 
nightmares every couple of months but denied waking 
flashbacks.  He noted that news reports of the war were 
disturbing in the context of having experienced incoming 
rounds being fired on his base while in Vietnam.  The 
examiner noted the veteran avoided news reports of the war in 
Iraq but had become able to socialize with buddies from 
Vietnam.  The veteran also reported that he felt distant or 
"cut off" from others, but the examiner questioned whether 
that symptom was related to the veteran's PTSD as opposed to 
his depression and generalized anxiety disorder.  He also 
questioned the veteran's report of waking up three times per 
night and found the veteran to be contradicting himself in 
reporting his history.  However, he noted that the veteran's 
report of hypervigilance and exaggerated startle response was 
consistent with PTSD.  

Mental status examination found that the veteran had good 
grooming, hygiene, and eye contact.  His speech was found to 
be normal in rate and rhythm, and his thought process was 
found to be "goal directed and tight."  The examiner noted 
no associational disturbances but found the veteran's affect 
to be anxious and his mood to be depressed.  He completed 
serial 7s with one error and had an intact fund of general 
information.  The examiner concluded that there was no 
impairment in occupational functioning as related to the 
veteran's claimed PTSD and in fact declined to diagnose him 
with PTSD, finding that the veteran failed to display the 
"full spectrum" of symptoms associated with PTSD and 
concluding that the symptoms of C criteria for PTSD were more 
likely than not caused by the veteran's diagnosed major 
depression and generalized anxiety disorder.  A GAF score of 
75 was assigned.

Psychiatric treatment notes from a November 2004 visit 
reflect that the veteran's affect was normal in range and 
intensity and his mood was euthymic.  He reported "doing 
good" and displayed no formal thought disorder or psychosis.  
His insight and judgment were both found to be good.  The 
veteran further reported looking forward to an upcoming 
cruise with his wife and working hard on the farm.  His GAF 
score was found to be 75.

Hence, in light of the VA examiner's findings and the 
treatment report, the Board finds that since November 19, 
2004, the date of the VA examination, the veteran's PTSD more 
nearly approximates a 30 percent rating.  In so concluding, 
the Board finds persuasive the VA psychiatrist's report of 
examination, in which the examiner did not find that the 
veteran had symptoms such as a flattened affect, disturbances 
of motivation and mood, or difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran reported instead that he had an active social life, 
including volunteering with his local fire board, and often 
dined out with friends or had neighbors over to visit.  He 
also reported having begun to socialize with other veterans.  
The veteran also discussed his relationship with his wife and 
children, reporting that his children came over for dinner 
nightly and left the grandchildren in the care of the veteran 
and his wife once or twice per week.  Similarly, although 
noting that the veteran's affect was anxious and his mood 
depressed, the examiner concluded that the veteran suffered 
no impairment in occupational functioning and did not find 
that the veteran suffered from panic attacks more than once a 
week, difficulty in understanding complex commands, impaired 
judgment, or impaired abstract thinking.  The Board notes 
that these documented symptoms more closely align with the 
criteria for a 30 percent disability rating, discussed above.  

The Board has considered but does not find that the veteran's 
PTSD at any time approximates a 70 percent disability rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Here, the 
medical evidence does not reflect deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); or an inability to establish 
and maintain effective relationships.  The Board has also has 
considered but does not find that the veteran's PTSD causes 
total social and occupational impairment; thus it does not 
more nearly approximate a 100 percent disability rating under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

In its analysis, the Board has considered the GAF scores 
assigned to the veteran in the April 2002 and November 2004 
examinations, as well as over the course of the veteran's VA 
treatment from April 2002 to November 2004.  According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  It does not otherwise 
include impairment in functioning due to physical (or 
environmental) limitations.  There is no question that the 
GAF score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Regardless, the 
GAF scores assigned in a case, like an examiner's assessment 
of the severity of a condition, are not dispositive of the 
evaluation issue; rather, they must be considered in light of 
the actual symptoms of the veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

In this case, the Board notes that the veteran's GAF scores 
have varied widely over the course of his examinations and 
treatment.  Here, the Board finds that the veteran's GAF 
scores ranging from 55 to 60 in August 2002, September 2002, 
April 2003, May 2003, and July 2003 coincide with his stated 
symptoms and with the rating of 50 percent for the period 
prior to November 19, 2004, assigned by the Board under the 
General Rating Formula For Mental Disorders.  The DSM-IV 
identifies scores in the range of 51-60 as "moderate 
symptoms" such as flat affect and circumstantial speech or 
moderate difficulty in social or occupational functioning.  
The Board finds, however, that the veteran's GAF score of 43 
in April 2002 does not coincide with the veteran's stated 
PTSD symptoms and the consistent symptoms documented by the 
veteran's treating VA psychiatrist and therapist.  A GAF 
score of 43 indicates serious symptoms or serious impairment 
with social or occupational functioning, to include having no 
friends or being unable to keep a job.  In this case, the 
veteran has stated that he wished he had more friends and has 
expressed dissatisfaction with his wife's friends but has 
also reported occasionally socializing and attending church.  
Similarly, although the veteran is self-employed at the 
family farm, he has been able to maintain employment during 
the period in question.  In this case, notwithstanding the 
April 2002 private psychiatrist's GAF score assignment, the 
Board reiterates that the veteran's assigned GAF score is not 
dispositive of the evaluation and must be considered in light 
of the actual symptoms of the veteran's disorder.  In this 
case, the Board has found that the veteran's symptomatology 
during the noted periods, as discussed above, is 
appropriately compensated by the 50 percent and 30 percent 
ratings awarded.  

The Board has taken into consideration the frequency, 
severity, and duration of the veteran's PTSD symptoms.  In 
this case, the Board finds that for the period before 
November 19, 2004, the veteran's reported symptoms, as 
discussed in the evidence noted above, are most akin to the 
criteria for the 50 percent rating.  For the period from 
November 19, 2004, the veteran's reported symptoms are most 
akin to the criteria for the 30 percent rating.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2007) (cited to in the December 
2004 SOC).  There simply is no evidence of marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); abnormally frequent periods of 
treatment; or evidence that the veteran's PTSD otherwise 
renders impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that prior to 
November 19, 2004, the veteran's service-connected PTSD 
warrants a 50 percent rating.  From November 19, 2004, the 
veteran's service-connected PTSD warrants a rating of no more 
than 30 percent.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claims for ratings higher than awarded 
by this decision, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

An initial rating of 50 percent for post-traumatic stress 
disorder for the period prior to November 19, 2004, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A rating in excess of 30 percent for post-traumatic stress 
disorder from November 19, 2004, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


